Exhibit 10.103

AMENDMENT NO. 1

TO MSR RECAPTURE AGREEMENT

Amendment No. 1 to MSR Recapture Agreement, effective as of August 1, 2013 (the
“Amendment”), by and between PennyMac Loan Services, LLC, a Delaware limited
liability company (the “Service Provider”), and PennyMac Corp., Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Service Provider and the Company are parties to that certain MSR
Recapture Agreement, dated as of February 1, 2013 (the “Existing MSR Agreement”
and, as amended by this Amendment, the “MSR Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing MSR Agreement.

WHEREAS, the Service Provider and the Company have agreed, subject to the terms
and conditions of this Amendment, that the Existing MSR Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing MSR
Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Service Provider and the Company hereby agree that the
Existing MSR Agreement is hereby amended as follows:

SECTION 1. Exhibits. Section 3.02(c) of the Existing MSR Agreement is hereby
amended by deleting the first sentence thereof in its entirety and replacing it
with the following language:

“If, during any calendar month, the Servicer or its Affiliates originate new
residential mortgage loans the proceeds of which are used to refinance a
Mortgage Loan in the Portfolio (such a new mortgage loan, a “New Mortgage
Loan”), the Service Provider shall either (i) transfer and convey to the MSR
Owner on the related Assignment Date the Servicing Rights with respect to one or
more of such New Mortgage Loans, that together have an aggregate unpaid
principal balance that is not less than 30% of the aggregate unpaid principal
balance of all the New Mortgage Loans originated during such month; or (ii) at
its option, but only to the extent that the fair market value of the aggregate
Servicing Rights to be transferred is less than $200,000, wire to the Company
cash in an amount equal to such fair market value.”

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date first set forth above (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

A-1



--------------------------------------------------------------------------------

2.1 Delivered Documents. On the Amendment Effective Date, each party shall have
received the following documents, each of which shall be satisfactory to such
party in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Service Provider and the Company; and

(b) such other documents as such party or counsel to such party may reasonably
request.

SECTION 3. Representations and Warranties. Each party represents that it is in
compliance in all material respects with all the terms and provisions set forth
in the Existing MSR Agreement on its part to be observed or performed.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing MSR Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing MSR
Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

The Service Provider:   PENNYMAC LOAN SERVICES, LLC   By:   

/s/ Anne D. McCallion

     Name: Anne D. McCallion      Title: Vice President, Finance

 

The Company:   PENNYMAC CORP.   By:   

/s/ Stanford L. Kurland

     Name: Stanford L. Kurland      Title: Chief Executive Officer

 

A-3